DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-6, 8-15, 17-20 and 23- 26 are pending.
Claims 2, 5, 12-15 and 18 have been withdrawn. 
Claims 1, 3, 4, 6, 8-11, 17, 19, 20 and 23-26 are under examination.


35 USC § 101 rejections withdrawn 
The rejections of claims 1, 3, 4, 6 and 9-11 under 35 U.S.C. 101 are withdrawn because the limitation “treating the subject with a pancreas cancer therapy” has been interpreted as being a practical application of the judicial exceptions.


35 USC § 102(b) rejections withdrawn
The rejection of claims 17, 19, 20 and 22-26 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakamura et al, US 2005/0260639, published 24 November 2005 are withdrawn in view of Applicant’s amendments to claim 17.
	

35 USC § 103 rejections withdrawn
The rejections of claims 17, 19, 20 and 23-26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al, US 2005/0260639, published 24 November 2005, cited previously) in view of Borrebaeck et al (US 2010/0105571, published 29 April 2010, filed 25 March 2008) are withdrawn in view of Applicant’s amendments to claim 17.



35 USC § 103 rejections maintained
The rejections of claims 1, 3, 4 and 8-11, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al, US 2005/0260639, published 24 November 
Nakamura teaches method of diagnosing and treating pancreas cancer in a subject comprising determining the level of expression of a PNC-associated proteins, including , MMP1 and MMP7 in a patient derived biological sample, wherein the biological sample is serum or urine (paragraphs 9-16, 60, 62, 81-86, 229, Tables 4, 6). Nakamura further disclose the treatment of patients with pancreatic cancer with pancreas cancer therapy (paragraphs 218-270, 249, 436, 437). Nakamura disclose that normal control levels are those from a subject that does not suffer from pancreatic cancer (paragraphs 63 and 64). Nakamura also teaches method of diagnosing and treating pancreas cancer in a subject comprising determining the level of expression of the PNC-associated protein K2C8 (KRT8, Keratin, type II cytoskeletal 8) in a patient derived biological sample (paragraph 386, Table 7).
	Borrebaeck teaches measuring pancreatic cancer serum biomarkers using an antibody microarray (paragraphs 7-18, 67, 103-112, 117-118).
One or ordinary skill in the art would have been motivated to apply Borrebaeck’s antibody microarray to measure pancreatic cancer biomarkers to Nakamura’s method of determining expression levels of pancreatic cancer biomarkers including MMP1, MMP7 and K2C8 in serum or urine because Nakamura discloses antibodies bound to a solid matrix for binding biomarkers (paragraph 62) and immunohistochemistry for identifying pancreatic cancer biomarkers (paragraphs 38 402). Borrebaeck’s antibody array would be an example of Nakamura’s antibodies bound to a solid matrix for binding biomarkers. Furthermore, Borrebaeck discloses that an antibody microarray may be used to discriminate pancreatic cancer patients from non-cancerous patients at a high level of specificity and sensitivity (paragraph 103). It would have been prima facie obvious to combine Nakamura’s method of determining expression levels of pancreatic cancer biomarkers including MMP1, MMP7 and K2C8 in serum to have a 
method of detecting at least three biomarkers in a subject comprising the steps of:
(a) determining in a sample of a subject suspected to suffer from pancreas
cancer the amount of at least three polypeptide biomarkers selected from 

(ii) measuring the amounts of bound biomarkers and thereby determining the amounts of the biomarkers present in the sample; and (b) comparing the amount of the at least one three biomarkers with a reference.

Applicant argues that with respect to claim 1, Nakamura does not teach detection of at least 3 of the recited biomarkers. Applicant further argues that Borrebaeck cannot compensate for this deficiency, as it is cited sole for disclosing antibody microarrays.
	In response, it is noted that Nakamura discloses 3 of the recited pancreatic cancer biomarkers, MMP1, MMP7 and K2C8.


NEW REJECTIONS: based on amendments

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20 and 23-26 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation " wherein an increase in the amount of DCOR, GPX4, HMGB2, MUC5B, or RASF1 as compared to the reference is indicative of pancreas 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17, 19, 20 and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstorff et al (Cancer, 94:2552—2560, 2002) in view of Meyer et al (US 2011/0294136, published 1 December 2011, filed 3 December 2007).  
Claims 17 is drawn to a method for treating pancreas cancer in a subject
comprising the steps of:
(a) determining or having determined in a sample from a subject suspected to
suffer from pancreas cancer the amount of at least one polypeptide biomarker selected from TMM54, MK.12, MELPH, UN93B, COXAM, RASF1, AKTIP, CASPA, CDN2B, CLD7, DCOR, EWS, FAK1, GPX4, HMGB2, IGF1A, IRS2, K2C8, LYAM1, MAD4, MMP7, Sl0A6, SORL, TNR6, and WDR1, wherein the sample is a blood, plasma, serum, or urine sample; and
(b) comparing or having compared the amount of the at least one biomarker

(c) treating the subject with a pancreas cancer therapy if the subject is determined to suffer from pancreas cancer.
It is noted that, other than claim 20, the reference that the markers were to be compared with was not specifically defined.
Bernstorff discloses that the expression of Fas (TNR6) was downregulated in invasive pancreatic carcinoma compared to normal pancreatic tissue (page 2555-56; Figure 1).
	Meyer teaches diagnosing pancreatic cancer by measuring the expression of biomarkers in bodily fluids (paragraphs 17-24; Tables 1-3)  Meyer further disclose pharmaceutical for the treatment of the diagnosed pancreatic cancer (paragraph 17). 
One of ordinary skill in the art would have been motivated to apply Bernstorff’s FAS pancreatic cancer biomarker to Meyer’s method of diagnosing pancreatic cancer by measuring the expression of multiple biomarkers in bodily fluid because both Bernstorff and Meyer involve measuring pancreatic cancer biomarkers at different stages of pancreatic cancer development. In would have been prima facie obvious to include Bernstorff’s FAS pancreatic cancer biomarker with Meyer’s panels of pancreatic cancer biomarkers used to diagnose pancreatic cancer to have a method for treating pancreas cancer in a subject comprising the steps of:
(a) determining or having determined in a sample from a subject suspected to
suffer from pancreas cancer the amount of at least one polypeptide biomarker selected from TMM54, MK.12, MELPH, UN93B, COXAM, RASF1, AKTIP, CASPA, CDN2B, CLD7, DCOR, EWS, FAK1, GPX4, HMGB2, IGF1A, IRS2, K2C8, LYAM1, MAD4, MMP7, Sl0A6, SORL, TNR6, and WDR1, wherein the sample is a blood, plasma, serum, or urine sample; and
(b) comparing or having compared the amount of the at least one biomarker

(c) treating the subject with a pancreas cancer therapy if the subject is determined to suffer from pancreas cancer.
	

Claims 17, 19, 20 and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstorff et al (Cancer, 94:2552—2560, 2002) in view of  Meyer et al (US 2011/0294136, published 1 December 2011, filed 3 December 2007) in further view of  Yeung et al (US 20110008914, published 13 January 2011, filed 21 January 2009).
	Neither Bernstorff nor Meyer disclose that the bodily fluid is urine.
	Yeung disclose measuring pancreatic cancer biomarkers in bodily fluids including blood, serum, plasma, urine, saliva, tears and pleural fluid (paragraphs 16- 26).
	One of ordinary skill in the art would have been motivated to apply Yeung’s disclosure that bodily fluid for detecting pancreatic cancer biomarkers include urine to Bernstorff and Meyer’s method for diagnosing and treating pancreatic cancer comprising determining in a sample of bodily fluid from a subject suspected to suffer from pancreas cancer the amount of at least one polypeptide biomarker, comparing or having compared the amount of the at least one biomarker with a reference and treating the subject with a pancreas cancer therapy if the subject is determined to suffer from pancreas cancer because both Meyer and Yeung disclose measuring pancreatic cancer biomarkers in a bodily fluid. It would have been prima facie obvious to combine Yeung’s disclosure of measuring pancreatic cancer biomarkers in urine with Bernstorff and Meyer’s method for diagnosing and treating pancreatic cancer comprising determining in a sample of bodily fluid from a subject suspected to suffer from pancreas cancer the amount of at least one polypeptide biomarker, comparing or having compared the 
(a) determining or having determined in a sample from a subject suspected to
suffer from pancreas cancer the amount of at least one polypeptide biomarker selected from TMM54, MK.12, MELPH, UN93B, COXAM, RASF1, AKTIP, CASPA, CDN2B, CLD7, DCOR, EWS, FAK1, GPX4, HMGB2, IGF1A, IRS2, K2C8, LYAM1, MAD4, MMP7, Sl0A6, SORL, TNR6, and WDR1, wherein the sample is a urine sample; and
(b) comparing or having compared the amount of the at least one biomarker
with a reference, whereby pancreas cancer is to be diagnosed, wherein an increase in the amount of DCOR, GPX4, HMGB2, MUC5B, or RASF1 as compared to the reference is indicative of pancreas cancer, and/or a decrease in the amount of AKTIP, CASPA, CDN2B, CLD7, IRS2, LYAMI, SORL, WDRI, COXAM, EWS, FAKI, IGF1A, K2C8, MAD4, MELPH, MK.12 MMP7, SI0A6, TMM54, TNR6, and UN93B compared to the reference is indicative of pancreas cancer; and
(c) treating the subject with a pancreas cancer therapy if the subject is determined to suffer from pancreas cancer.


Summary
Claims 1, 3, 4, 8-11, 17, 19, 20 and 23-26 stand rejected.
 Claim 6 stands objected to for being dependent on a rejected claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642